VELVA L. PRICE
   T r a vis C ou n t y D is t r ict C l e r k
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003
                                                                                      FILED IN
                                                                               1st COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               5/13/2015 4:53:16 PM
   May 13, 2015                                                                CHRISTOPHER A. PRINE
                                                                                       Clerk
   Mr. Christopher A. Prine
   Clerk of the First Court of Appeals
   301 Fannin Street
   Houston, Texas 77002-2066

   Dear Mr. Prine:

   Our office received a notice of late filing for the clerk’s record in case no. 01-15-00361-CV; Freddie
   Lee Walker v. Rissie Owens, et al. On March 25, 2015 our office received a Request for Findings of
   Fact and Conclusions of Law and a Motion for New Trial from Mr. Walker. Based on these two
   filings this put our due date on July 1, 2015, calculating 120 days from the date of the March 4th
   judgment. Enclosed with this letter are copies of the Plaintiff’s pleadings filed on March 25, 2015.
   Please advise our office if we are in error.

   If you have any questions please contact me at (512) 854-3229.

   Sincerely,
   Kirby Hernandez
   Deputy Court Clerk

   cc:         Freddie Lee Walker (via U.S. mail)
               Jennifer L. Daniel (via e-mail)
               Court File




   Trial Court No. D-1-GN-14-001926




Administrative Offices      Civil and Family Division      Criminal Division              Jury Office
   (512) 854-9457                (512) 854-9457              (512) 854-9420             (512) 854-9669
   fax: 854-4744                 fax: 854-9549               fax: 854-4566              fax: 854-4457